Exhibit 10.3

STOCK PURCHASE AGREEMENT
(HOLIDAY STATIONSTORES, INC.)

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 6, 2007,
is made by and among Gander Mountain Company, a Minnesota corporation (the
“Company”), and the investors named on the signature pages hereto (the
“Investors”).

 

RECITALS

 

A.            The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemptions from securities registration afforded
by Section 4(2) of the Securities Act and Rule 506 under Regulation D.

 

B.            The Investors desire, upon the terms and conditions stated in this
Agreement, to purchase the Company’s Common Stock, for an aggregate purchase
price of $5,916,502.30.

 

C.            The capitalized terms used herein and not otherwise defined have
the meanings given them in ARTICLE VIII.

 

TERMS AND CONDITIONS

 

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Investors hereby agree as follows:

 

ARTICLE I
PURCHASE AND SALE OF COMMON STOCK

 

1.1           Purchase and Sale of Common Stock.  At the Closing, subject to the
terms of this Agreement and the satisfaction or waiver of the conditions set
forth in ARTICLES VI and VII, the Company will issue and sell to each Investor,
and each Investor will (on a several and not a joint basis) purchase from the
Company, that number of shares of Common Stock (collectively, the “Shares”) set
forth beneath such Investor’s name on the signature pages hereof.

 

1.2           Payment.  Each Investor will pay $5.90 per share for each share of
Common Stock, by wire transfer of immediately available funds in accordance with
the Company’s written wire instructions and the Company will deliver the Shares
against delivery of the purchase price as described above.  As additional
consideration for the Shares, the Investors will deliver, on the Closing Date,
guaranties in mutually acceptable form of the Company’s subordinated term loan
to be funded on the Closing Date.  Notwithstanding anything in this Agreement to
the contrary, if the purchase of any Shares hereunder would cause the Company to
violate Nasdaq Marketplace Rule 4350(i) as a result of the transactions
contemplated hereby and any related transactions, then the sale and purchase of
Shares hereunder shall be rescinded as to such number of Shares as is required
to comply with Nasdaq Marketplace Rule 4350(i).  The parties hereto agree to
take all actions necessary to effect such rescission, including, without
limitation, the tendering and endorsement of stock certificates and return of
the appropriate amount of purchase price.

 

1.3           Closing Date.  Subject to the satisfaction or waiver of the
conditions set forth in ARTICLES VI and VII, the Closing will take place at a
mutually acceptable time on December    , 2007, immediately following the
closing of the purchase of shares of common stock of the Company by GRATCO LLC,
or at another date or time agreed upon by the parties to this Agreement (the
“Closing Date”).  The Closing will be held at the offices of Faegre & Benson LLP
in Minneapolis, Minnesota, or at such other place as the parties agree.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF INVESTORS

 

Each Investor represents and warrants to the Company, severally and solely with
respect to itself and its purchase hereunder and not with respect to any other
Investor, that:

 

2.1           Organization and Qualification.  To the extent the Investor is an
entity, the Investor is duly incorporated or organized, validly existing and in
good standing under the laws of the state of organization, with full power and
authority (corporate and other) to own, lease, use and operate its properties,
if any, and to carry on its business as and where now owned, leased, used,
operated and conducted.  To the extent the Investor is an entity, the Investor
is duly qualified to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.

 

2.2           Authorization; Enforcement.  To the extent the Investor is an
entity, (a) the Investor has all requisite power and authority to enter into and
to perform its obligations under this Agreement, to consummate the transactions
contemplated hereby and thereby and to purchase the Common Stock in accordance
with the terms hereof; (b) the execution, delivery and performance of this
Agreement by the Investor and the consummation by it of the transactions
contemplated hereby have been duly authorized by all required parties and no
further consent or authorization of Investor, its board of directors,
shareholders, trustees or members is required; (c) this Agreement has been duly
executed and delivered by the Investor; and (d) assuming the valid and binding
execution of this Agreement by the Company and compliance with the terms of this
Agreement by the Company, this Agreement constitutes a legal, valid and binding
obligation of the Investor enforceable against the Investor by the Company in
accordance with their respective terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and the application of general
principles of equity.  To the extent the Investor is a natural person, this
Agreement has been duly and validly authorized, executed and delivered on behalf
of the Investor and is a valid and binding agreement of the Investor,
enforceable in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and the application of general
principles of equity.

 

2.3           Investment Purpose.  The Investor is purchasing the Common Stock
for its own account and not with a present view toward the public sale or
distribution thereof, except pursuant to sales registered or exempted from
registration under the Securities Act.

 

2.4           Accredited Investor Status.  The Investor is an “accredited
investor” as defined in Rule 501(a) of Regulation D. 

 

2.5           Reliance on Exemptions.  The Investor understands that the Common
Stock is being offered and sold to it in reliance upon specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Common Stock.

 

2.6           Information and Sophistication.  The Investor and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of the Company, and materials relating to the offer and sale of
the Common Stock, that have been requested by the Investor or its advisors, if
any.  The Investor and its advisors, if any, have been afforded the opportunity
to ask questions of the Company.  The Investor acknowledges and understands that
its investment in the Common Stock involves a significant degree of risk,
including the risks reflected in the SEC Documents. 

 

2

--------------------------------------------------------------------------------


 

The Investor is experienced and knowledgeable in financial and business matters,
is capable of evaluating the merits and risks of investing in the Common Stock,
and does not need or desire the assistance of a knowledgeable representative to
aid in the evaluation of such risks who the Investor intends to use in
connection with a decision as to whether to purchase the Common Stock.

 

2.7           Governmental Review.  The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Common Stock or
an investment therein.

 

2.8           Transfer or Resale.  The Investor understands that:

 

(a)           except as provided in ARTICLE XI, the Shares have not been and are
not being registered under the Securities Act or any applicable state securities
laws and, consequently, the Investor may have to bear the risk of owning the
Shares for an indefinite period of time because the Shares may not be
transferred unless (i) the resale of the Shares is registered pursuant to an
effective registration statement under the Securities Act; (ii) the Investor has
delivered to the Company an opinion of counsel satisfactory to the Company (in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the Shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration; or (iii)
the Shares are sold or transferred pursuant to Rule 144; 

 

(b)           any sale of the Shares made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and, if Rule 144 is not
applicable, any resale of the Shares under circumstances in which the seller (or
the person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with another
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and

 

(c)           except as set forth in ARTICLE XI, neither the Company nor any
other person is under any obligation to register the Shares under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder. 

 

2.9           Legends.  The Investor understands that until (a) the Shares may
be sold by the Investor under Rule 144(k) or (b) such time as the resale of the
Shares has been registered under the Securities Act as contemplated by ARTICLE
XI, the certificates representing the Shares will bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Shares):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES (COLLECTIVELY, THE “ACTS”).  THE SECURITIES MAY NOT BE SOLD,
DISTRIBUTED, OFFERED, PLEDGED, ENCUMBERED, ASSIGNED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF THE FOLLOWING: (1) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE ACTS COVERING THE TRANSACTION, (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE ACTS, OR (3) THE COMPANY OTHERWISE SATISFIES ITSELF
THAT REGISTRATION IS NOT REQUIRED UNDER THE ACTS.

 

The legend set forth above will be removed and the Company will issue a
certificate without the legend to the holder of any certificate upon which it is
stamped, in accordance with the terms of ARTICLE V.

 

3

--------------------------------------------------------------------------------


 

2.10         Residency.  The Investor is a resident of the jurisdiction set
forth immediately below such Investor’s name on the signature pages hereto.

 

2.11         No Intent to Effect a Change of Control.  The Investor has no
present intent to change or influence the control of the Company within the
meaning of Rule 13d-1 of the Exchange Act.

 

2.12         No Broker Fees.  The Investor has not engaged any brokers, finders,
or agents, and the Investor has not incurred, and neither the Investor nor the
Company will incur, directly or indirectly, as a result of any action taken by
the Investor, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Investors that:

 

3.1           Organization and Qualification. The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Minnesota,
with full power and authority (corporate and other) to own, lease, use and
operate its properties, if any, and to carry on its business as and where now
owned, leased, used, operated and conducted.  The Company is duly qualified to
do business and is in good standing in every jurisdiction in which the nature of
the business conducted by it makes such qualification necessary, except where
the failure to be so qualified or in good standing would not have a Material
Adverse Effect.

 

3.2           Authorization; Enforcement.  (a) The Company has all requisite
corporate power and authority to enter into and to perform its obligations under
this Agreement, to consummate the transactions contemplated hereby and to issue
the Common Stock in accordance with the terms hereof; (b) the execution,
delivery and performance of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby (including without limitation the
issuance of the Common Stock in accordance with the Company’s Articles of
Incorporation and this Agreement) have been duly authorized by the Company’s
board of directors or a committee thereof formed pursuant to Section 302A.241 of
the Minnesota Statutes, and no further consent or authorization of the Company,
its board of directors or its shareholders is required; (c) this Agreement has
been duly executed and delivered by the Company; and (d) assuming the valid and
binding execution of this Agreement by the Investor and compliance with the
terms of this Agreement by such Investor, this Agreement constitutes a legal,
valid and binding obligation of the Company enforceable against the Company by
such Investor in accordance with its terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and the application of general
principles of equity.

 

3.3           Issuance of Securities.  The Common Stock has been duly authorized
and, upon issuance in accordance with the terms of this Agreement, will be
validly issued, fully paid and non-assessable and free from all taxes, liens,
claims, encumbrances and charges with respect to the issuance thereof (other
than liens imposed by an Investor). 

 

3.4           No Conflicts; No Violation. 

 

(a)           The execution, delivery and performance of this Agreement by the
Company, and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the issuance of the Common Stock) do not
and will not (i) conflict with or result in a violation of any provision of the
Company’s Articles of Incorporation or Bylaws, (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment (including without
limitation, the triggering of any anti-dilution provision), acceleration or
cancellation

 

4

--------------------------------------------------------------------------------


 

of, any agreement, indenture or instrument to which the Company is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including U.S. federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or by which any property or
asset of the Company is bound or affected (except, in the case of clauses (ii)
and (iii), for such conflicts, breaches, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect). 

 

(b)           The Company is not in violation of its Articles of Incorporation,
Bylaws or other organizational documents and the Company is not in default (and
no event has occurred which with notice or lapse of time or both could put the
Company in default) under, and the Company has not taken any action or failed to
take any action that (and no event has occurred which, without notice or lapse
of time or both) would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party or by which any property or assets of the Company is
bound or affected, except for possible defaults as would not, individually or in
the aggregate, have a Material Adverse Effect. 

 

(c)           Except as specifically contemplated by this Agreement and as
required under the Securities Act and any applicable state securities laws or
any listing agreement with any securities exchange, the Company is not required
to obtain any consent, authorization or order of (other than those obtained on
or prior to the date hereof), or make any filing or registration with, any court
or governmental agency or any regulatory or self regulatory agency in order for
it to execute, deliver or perform any of its obligations under this Agreement in
accordance with the terms hereof, or to issue and sell the Common Stock in
accordance with the terms hereof.

 

3.5           SEC Documents.  Since the closing date of the Company’s initial
public offering, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the date hereof being referred to herein as the “SEC Documents”).  As
of their respective dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act or the Securities Act, as the case may
be, and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, other than SEC Documents that have been amended as of the
date hereof. 

 

3.6           No Broker Fees.  Except for the Mercanti Group, LLC, Company has
not engaged any brokers, finders or agents, and the Company has not incurred,
and neither the Company nor any Investor will incur, directly or indirectly, as
a result of any action taken by the Company, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement, except for fees and expenses payable to Mercanti Group, LLC,
which shall be paid by the Company.

 

ARTICLE IV
COVENANTS

 

4.1           Best Efforts.  Each party will use its best efforts to satisfy in
a timely fashion each of the conditions to be satisfied by it under ARTICLES VI
and VII of this Agreement.

 

4.2           Form D; Blue Sky Laws.  The Company will file a Notice of Sale of
Securities on Form D with respect to the Shares, as required under Regulation
D.  The Company will take such action as it reasonably determines to be
necessary to qualify the Shares for sale to the Investors under this

 

5

--------------------------------------------------------------------------------


 

Agreement under applicable securities (or “blue sky”) laws of the states of the
United States (or to obtain an exemption from such qualification).  The Company
will file with the SEC a Current Report on Form 8-K disclosing this Agreement
and the transactions contemplated hereby within four business days after the
date of this Agreement and will make any required notice filings with state
securities law authorities on a timely basis.

 

4.3           Expenses.  Except as otherwise set forth in this SECTION 4.3, each
party will pay its own fees and expenses, as well as the fees and expenses of
its own advisors and consultants, in connection with the transactions
contemplated by this Agreement.  Upon the consummation of the sale of the Common
Stock anticipated by this Agreement, the Company will pay the reasonable
out-of-pocket expenses incurred by the Investors in connection with the
transactions herein contemplated, including without limitation, the fees and
out-of-pocket expenses of one special counsel to the Investors in connection
with the transactions herein contemplated, up to an aggregate amount of
$15,000.  The Company will also pay all fees and expenses incurred by the
Investors with respect to any amendments or waivers requested by the Company
(whether or not the same become effective) under or in respect of this Agreement
and the fees and expenses set forth in SECTION 11.21.

 

4.4           Sales by Investors.  Each Investor will sell any Shares sold by it
in compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements for an exemption from registration
under the Securities Act and the rules and regulations promulgated thereunder. 
No Investor will make any sale, transfer or other disposition of the Shares in
violation of federal or state securities laws or the restrictive provisions set
forth in this Agreement.

 

4.5           Use of Proceeds.  The Company will use the proceeds from the sale
of the Shares for general corporate purposes, which may include the repayment of
debt to institutional lenders or the funding of the purchase price, fees or
expenses associated with the acquisition known as “Project Tar Heel.”

 

ARTICLE V
TRANSFER AGENT INSTRUCTIONS; REMOVAL OF LEGENDS

 

5.1          Issuance of Certificates.  The Company will instruct its transfer
agent to issue certificates, registered in the name of each Investor as set
forth on the signature pages to this Agreement, for Common Stock in such amounts
as specified on the signature pages to this Agreement.  All such certificates
will bear the restrictive legend described in SECTION 2.9.

 

5.2          Unrestricted Securities.  If, unless otherwise required by
applicable state securities laws, (a) the resale of the Shares represented by a
certificate has been registered under an effective registration statement filed
under the Securities Act, (b) a holder of Shares provides the Company and the
Transfer Agent with an opinion of counsel, in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
a public sale or transfer of such Shares may be made without registration under
the Securities Act and such sale either may occur without restriction on the
manner of such sale or transfer, (c) such holder provides the Company and the
Transfer Agent with reasonable assurances that such Shares can be sold under
Rule 144, or (d) the Shares represented by a certificate can be sold without
restriction as to the number of securities sold under Rule 144(k), the Company
will permit the transfer of the Shares, and the Transfer Agent will issue one or
more certificates, free from any restrictive legend, in such name and in such
denominations as specified by such holder. 

 

ARTICLE VI
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL

 

The obligation of the Company to issue and sell the Shares to each Investor at
the Closing is subject to the satisfaction by such Investor, on or before the
Closing Date, of each of the following

 

6

--------------------------------------------------------------------------------


 

conditions.  These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion:

 

6.1           The Investor will have executed this Agreement and will have
delivered this Agreement to the Company.

 

6.2           The Investor will have delivered the purchase price for the Common
Stock to the Company in accordance with this Agreement, including the guaranties
of indebtedness referenced in Section 1.2 above.

 

6.3           The representations and warranties of the Investor must be true
and correct in all material respects as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which representations and warranties must be correct as of such date), and
the Investor will have performed and complied in all material respects with the
covenants and conditions required by this Agreement to be performed or complied
with by the Investor at or prior to the Closing.

 

6.4           No statute, rule, regulation, executive order, decree, ruling or
injunction will have been enacted, entered, promulgated or endorsed by or in any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

6.5           The acquisition by the Company known as “Project Tar Heel” shall
have closed or shall be closing simultaneously with the Closing hereunder.

 

ARTICLE VII
CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE

 

The obligation of each Investor hereunder to purchase the Shares from the
Company at the Closing is subject to the satisfaction, on or before the Closing
Date, of each of the following conditions.  These conditions are for each
Investor’s respective benefit and may be waived by any Investor at any time in
its sole discretion:

 

7.1           The Company will have executed this Agreement and will have
delivered this Agreement to the Investor.

 

7.2           The Company will have delivered to the Investor the Shares in the
amounts specified in SECTION 1.1.

 

7.3           The representations and warranties of the Company must be true and
correct in all material respects as of the Closing as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties must be true and correct as of such date)
and the Company must have performed and complied in all material respects with
the covenants and conditions required by this Agreement to be performed or
complied with by the Company at or prior to the Closing.

 

7.4           No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction will have been enacted, entered, promulgated or endorsed by
or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

7.5           Trading and listing of the Common Stock on the Nasdaq must not
have been suspended by the SEC or the Nasdaq, nor shall Nasdaq have notified the
Company of any failure of the Company to meet any of the continued listing
standards.

 

7

--------------------------------------------------------------------------------


 

7.6           The Investors will have received an opinion from Faegre & Benson
LLP, counsel to the Company, in the form attached hereto as Exhibit A.

 

7.7           The Company shall have received the consent of the Erickson Family
to the granting of registration rights by this Agreement as required by that
certain Registration Rights Agreement dated as of March 11, 2004 by and among
the Company and members of the Erickson Family.

 

7.8           The Company shall have received any consent required under the
definitive agreements or instruments governing the Senior Debt to be received
prior to the execution of this Agreement or the consummation of the transactions
contemplated hereby.

 

7.9.          The acquisition by the Company known as “Project Tar Heel” shall
have closed or shall be closing simultaneously with the Closing hereunder.

 

ARTICLE VIII
INDEMNIFICATION

 

8.1           Indemnification by Company.  In consideration of each Investor’s
execution and delivery of this Agreement and its acquisition of the Shares
hereunder, and in addition to all of the Company’s other obligations under this
Agreement, the Company will defend, protect, indemnify and hold harmless each
Investor and each other holder of the Shares and all of their shareholders,
officers, directors, employees, advisors and direct or indirect investors and
any of the foregoing person’s agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(regardless of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred or suffered by an
Indemnitee as a result of, or arising out of, or relating to (a) any breach of
any representation or warranty made by the Company herein or in any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained herein
or in any other certificate, instrument or document contemplated hereby or
thereby, (c) any cause of action, suit or claim brought or made against such
Indemnitee and arising out of or resulting from the execution, delivery,
performance, breach or enforcement of this Agreement by the Company or (d) the
status of such Investor or holder of the Shares as an investor in the Company to
the extent such status arises from actions or inaction by the Company in
violation of law.  To the extent that the foregoing undertaking by the Company
is unenforceable for any reason, the Company will make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.

 

8.2           Indemnification by Investors.  Each Investor, severally and not
jointly, will defend, protect, indemnify and hold harmless the Company all of
its shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Company
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (regardless of whether any such Company Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified Company
Liabilities”) incurred by a Company Indemnitee solely as a result of, or arising
solely out of, or relating solely to (a) any breach of any representation or
warranty made by such Investor herein or in any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Investor contained herein or in any other
certificate, instrument or document contemplated hereby or thereby, or (c) the
failure of an Investor to comply with

 

8

--------------------------------------------------------------------------------


 

the requirements of the Securities Act or any state securities laws, which
failure is not caused by the negligence or willful misconduct of the Company.

 

ARTICLE IX
DEFINITIONS

 

•       “Closing” means the closing of the purchase and sale of the Shares under
this Agreement.

 

•       “Closing Date” has the meaning set forth in SECTION 1.3.

 

•       “Common Stock” means the common stock, par value $0.01 per share, of the
Company. 

 

•       “Company” means Gander Mountain Company, a Minnesota corporation.

 

•       “Erickson Family” means the descendants of Arthur T. and Elsie P.
Erickson and Alfred W. and Rose E. Erickson, or trusts established primarily for
the benefit of such descendants and/or their spouses or relatives.

 

•       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, or any similar successor statute.

 

•       “Investors” means the investors whose names are set forth on the
signature pages of this Agreement, and their permitted transferees.

 

•       “Material Adverse Effect” means a material adverse effect on (a) the
assets, liabilities, business, properties, financial condition or results of
operations of the Company or (b) the ability of the Company to perform its
obligations under this Agreement.

 

•       “Nasdaq” means the Nasdaq Global Market or the Nasdaq Capital Market.

 

•       The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a Registration Statement or
statements in compliance with the Securities Act and pursuant to Rule 415 and
the declaration or ordering of effectiveness of such Registration Statement by
the SEC.

 

•       “Registrable Securities” means the Shares and any shares of capital
stock issued or issuable from time to time (with any adjustments) in exchange
for or otherwise with respect to the Shares, and any shares of Common Stock
issued to other investors on the Closing Date pursuant to purchase agreements in
substantially the same form as this Agreement and any shares of capital stock
issued or issuable from time to time (with any adjustments) in exchange for or
otherwise with respect to such shares of Common Stock.

 

•       “Registration Period” means the period between the Required Effective
Date (as defined in SECTION 12.2) and the earlier of (i) the date on which all
of the Registrable Securities have been sold and no further Registrable
Securities may be issued in the future, or (ii) the date on which all the
Registrable Securities may be immediately sold without registration and without
restriction (including without limitation as to volume by each holder thereof)
as to the number of Registrable Securities to be sold, pursuant to Rule 144 or
otherwise.

 

•       “Registration Statement” means a registration statement of the Company
filed under the Securities Act.

 

•       “Regulation D” means Regulation D as promulgated by the SEC under the
Securities Act.

 

•       “Rule 144” and “Rule 144(k)” mean Rule 144 and Rule 144(k),
respectively, promulgated under the Securities Act, or any successor rule.

 

9

--------------------------------------------------------------------------------


 

•       “Rule 415” means Rule 415 promulgated under the Securities Act, or any
successor rule, and applicable rules and regulations thereunder.

 

•       “SEC” means the United States Securities and Exchange Commission.

 

•       “SEC Documents” has the meaning set forth in SECTION 3.5.

 

•       “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

 

•       “Senior Debt” means the Company’s indebtedness under that certain Third
Amended and Restated Loan and Security Agreement, dated August 15, 2007, among
the Company, Bank of America, N.A., as administrative agent, Bank of America
Securities, LLC, as the lead arranger, Foothill Capital Corporation, as the
syndication agent, The CIT Group/Business Credit, Inc., as collateral agent,
General Electric Capital Corporation, as documentation agent, and the lenders
named therein, as such agreement may be amended from time to time.

 

ARTICLE X
GOVERNING LAW; MISCELLANEOUS

 

10.1         Governing Law; Jurisdiction.  This Agreement will be governed by
and interpreted in accordance with the laws of the State of Minnesota without
regard to the principles of conflict of laws.  The parties hereto hereby submit
to the exclusive jurisdiction of the United States federal and state courts
located in the State of Minnesota with respect to any dispute arising under this
Agreement, the agreements entered into in connection herewith or the
transactions contemplated hereby or thereby.  The parties also agree that any
disputes arising under this Agreement will be exclusively venued in the United
States federal and state courts located in the State of Minnesota, except for
actions or proceedings regarding the enforcement of awards or judgments.

 

10.2         Counterparts; Signatures by Facsimile.  This Agreement may be
executed in two or more counterparts, all of which are considered one and the
same agreement and will become effective when counterparts have been signed by
each party and delivered to the other parties.  This Agreement, once executed by
a party, may be delivered to the other parties hereto by facsimile transmission
of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.

 

10.3         Headings.  The headings of this Agreement are for convenience of
reference only, are not part of this Agreement and do not affect its
interpretation.

 

10.4         Severability.  If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
will be deemed modified in order to conform with such statute or rule of law. 
Any provision hereof that may prove invalid or unenforceable under any law will
not affect the validity or enforceability of any other provision hereof.

 

10.5         Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof.  There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein.  This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. 

 

10.6         Consents; Waivers and Amendments.  Except as otherwise specifically
provided herein, in each case in which approval of the Investors is required by
the terms of this Agreement, such requirement shall be satisfied only upon
receipt of the written consent of the holders of a majority of the outstanding
Shares, which consent shall bind the holders of all of the outstanding Shares.

 

10.7         Changes, Waivers, etc.  Except as provided in Section 10.6, neither
this Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, but only by a statement in

 

10

--------------------------------------------------------------------------------


 

writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.

 

10.8         Notices.  Any notices required or permitted to be given under the
terms of this Agreement must be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and will be effective five days
after being placed in the mail, if mailed by regular U.S. mail, or upon receipt,
if delivered personally, by courier (including a recognized overnight delivery
service) or by facsimile, in each case addressed to a party.  The addresses for
such communications are:

 

If to the Company:

Gander Mountain Company

 

180 East Fifth Street, Suite 1300

 

Saint Paul, Minnesota 55101

 

Attn: Chief Financial Officer

 

Facsimile: (651) 325-2001

 

 

and

180 East Fifth Street, Suite 1300

 

Saint Paul, Minnesota 55101

 

Attn: General Counsel

 

Facsimile: (651) 325-2001

 

 

with a copy to:

Faegre & Benson LLP

 

2200 Wells Fargo Center

 

90 South Seventh Street

 

Minneapolis, Minnesota 55402-3901

 

Attn: W. Morgan Burns

 

Facsimile: (612) 766-1600

 

If to an Investor:  To the address set forth immediately below such Investor’s
name on the signature pages hereto.

 

Each party will provide written notice to the other parties of any change in its
address.

 

10.9         Successors and Assigns.  This Agreement is binding upon and inures
to the benefit of the parties and their successors and assigns.  The Company
will not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Investors, and no Investor may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company.  This provision does not limit the Investor’s right to
transfer the Shares pursuant to the terms of this Agreement or to assign the
Investor’s rights hereunder to any such transferee pursuant to the terms of this
Agreement.

 

10.10       Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

10.11       Survival.  All representations and warranties contained herein shall
survive the execution and delivery of this Agreement, any investigation at any
time made by the Investors or on their behalf, and the sale and purchase of the
Common Stock and payment therefor.  All statements contained in any certificate,
instrument or other writing delivered by or on behalf of the Company pursuant
hereto or in connection with or contemplation of the transactions herein
contemplated shall constitute representations and warranties by the Company
hereunder.

 

10.12       Publicity.  The Company and each Investor have the right to review,
a reasonable period of time before issuance thereof, any press releases, or
relevant portions of any SEC or Nasdaq filings or any other public statements,
with respect to the transactions contemplated hereby.  However, the

 

11

--------------------------------------------------------------------------------


 

Company may make any press release or SEC or Nasdaq filings with respect to such
transactions as are required by applicable law and regulations (including NASD
requirements) without the prior approval of the Investors (although the Company
will make reasonable efforts to consult with the Investors in connection with
any such press release prior to its release and filing).

 

10.13       Further Assurances.  Each party will do and perform, or cause to be
done and performed, all such further acts and things, and will execute and
deliver all other agreements, certificates, instruments and documents, as
another party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

10.14       No Strict Construction.  The language used in this Agreement is
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

10.15       Equitable Relief.  Each party recognizes that, if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the other parties.  Each of the parties
therefore agrees that the other parties are entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

10.16       Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose.  Each Investor has been
represented by its own separate legal counsel in its review and negotiation of
this Agreement.  The Company has elected to provide all Investors with the same
terms for the convenience of the Company and not because it was required or
requested to do so by the Investors.

 

10.17       Trusts and Other Entity Investors.  To the extent any holder of
Securities is a trust or other entity, the trustee or officers, directors,
employees, partners, members or other control persons of such trust or entity
shall be bound by the terms of this Agreement as it relates to the Common Stock
held by such trust or other entity.  Each Investor agrees that it will cause
such persons to execute and deliver to the Company an acknowledgement of the
obligations set forth in this SECTION 10.17 to the extent reasonably requested
by the Company.

 

ARTICLE XI
REGISTRATION RIGHTS

 

11.1         Mandatory Registration.  The Company will use its best efforts to
file with the SEC a Registration Statement on Form S-3 registering the
Registrable Securities for resale within 365 days after the Closing Date.  If
Form S-3 is not available at that time, then the Company will use its best
efforts to file a Registration Statement on such form as is then available to
effect a registration of the Registrable Securities within such 365-day period. 

 

11.2         Effectiveness of the Registration Statement. 

 

(a)           The Company will use its best efforts to cause the Registration
Statement contemplated by SECTION 11.1 to be declared effective by the SEC as
soon as practicable after filing, and

 

12

--------------------------------------------------------------------------------


 

in any event no later than the 420th day after the Closing date; provided, that
in the event the SEC performs a full review of the Registration Statement, the
Company will use its best efforts to cause the Registration Statement to be
declared effective by the SEC as soon as practicable after filing, and in any
event no later than the 480th day after the Closing Date (the “Required
Effective Date”).  If the SEC takes the position that registration of the resale
of the Registrable Securities by the Investors is not available under applicable
laws, rules and regulation and that the Company must register the offering of
the Registrable Securities as a primary offering by the Company, the Company
will file a Registration Statement as a primary offering and will use its best
efforts to cause the Registration Statement to be declared effective by the SEC
as soon as practicable after filing. 

 

(b)           The Company’s best efforts will include, but not be limited to,
promptly responding to all comments received from the staff of the SEC.

 

(c)           In the event the Registration Statement contemplated by SECTION
11.1 is not declared effective by the Required Effective Date, the Company shall
continue to use its best efforts to diligently pursue the effectiveness of the
Registration Statement.

 

(d)           Once the Registration Statement is declared effective by the SEC,
the Company will cause the Registration Statement to remain effective throughout
the Registration Period, except as permitted under SECTION 11.3. 

 

11.3         Continued Effectiveness of Registration Statement.  The Company
will keep the Registration Statement covering the Registrable Securities
effective under Rule 415 at all times during the Registration Period.  In the
event that the number of shares available under a Registration Statement filed
pursuant to this Agreement is insufficient to cover all of the Registrable
Securities, the Company will (if permitted) amend the Registration Statement or
file a new Registration Statement, or both, so as to cover all of the
Registrable Securities.  The Company will file such amendment or new
Registration Statement as soon as practicable, but in no event later than 30
business days after the necessity therefor arises (based upon the market price
of the Common Stock and other relevant factors on which the Company reasonably
elects to rely).  The Company will use its best efforts to cause such amendment
or new Registration Statement to become effective as soon as is practicable
after the filing thereof, but in no event later than 120 days after the date on
which the Company reasonably first determines (or reasonably should have
determined) the need therefor.

 

11.4         Accuracy of Registration Statement.  Any Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) filed by the Company covering Registrable Securities will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.  The Company
will promptly prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to permit sales pursuant to the Registration Statement at all times
during the Registration Period, and, during such period, will comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement
until the termination of the Registration Period, or if earlier, until such time
as all of such Registrable Securities have been disposed of in accordance with
the intended methods of disposition by the seller or sellers thereof as set
forth in the Registration Statement.

 

11.5         Furnishing Documentation.  The Company will furnish to each
Investor whose Registrable Securities are included in a Registration Statement,
(a) promptly after each document is prepared and publicly distributed, filed
with the SEC or received by the Company, one copy of any Registration Statement
filed pursuant to this Agreement and any amendments thereto, each preliminary
prospectus and final prospectus and each amendment or supplement thereto; and
(b) a number of copies

 

13

--------------------------------------------------------------------------------


 

of a prospectus, including a preliminary prospectus (if any), and all amendments
and supplements thereto, and such other documents as the Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by the Investor.  The Company will promptly notify each Investor whose
Registrable Securities are included in any Registration Statement of the
effectiveness of the Registration Statement and any post-effective amendment.

 

11.6         Additional Obligations.  The Company will use its best efforts to
(a) register and qualify the Registrable Securities covered by a Registration
Statement under such other securities or blue sky laws of such jurisdictions as
each Investor who holds (or has the right to hold) Registrable Securities being
offered reasonably requests, (b) prepare and file in those jurisdictions any
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain their
effectiveness during the Registration Period, (c) take any other actions
necessary to maintain such registrations and qualifications in effect at all
times during the Registration Period, and (d) take any other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions.  Notwithstanding the foregoing, the Company is not required, in
connection with such obligations, to (i) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
SECTION 11.6, (ii) subject itself to general taxation in any such jurisdiction,
(iii) file a general consent to service of process in any such jurisdiction,
(iv) provide any undertakings that cause material expense or burden to the
Company, or (v) make any change in its charter or bylaws, which in each case the
board of directors of the Company determines to be contrary to the best
interests of the Company and its shareholders.

 

11.7         Underwritten Offerings. 

 

(a)           If Investors holding a majority in interest of the Registrable
Securities being registered determine to engage the services of an underwriter
reasonably acceptable to the Company, the Company and each Investor will enter
into and perform their respective obligations under an underwriting agreement,
in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the managing underwriter of
such offering, and will take such other actions as are reasonably required in
order to expedite or facilitate the disposition of the Registrable Securities,
unless such Investor has notified the Company in writing of such Investor’s
election to exclude all of its Registrable Securities from such Registration
Statement. 

 

(b)           Without limiting any Investor’s rights under SECTION 11.1, no
Investor may participate in any underwritten distribution hereunder unless such
Investor (a) agrees to sell such Investor’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the Investors entitled
hereunder to approve such arrangements, (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, and (c) agrees to pay its pro rata share of all underwriting
discounts and commissions and other fees and expenses of investment bankers and
any manager or managers of such underwriting, and legal expenses of the
underwriter, applicable with respect to its Registrable Securities, in each case
to the extent not payable by the Company under the terms of this Agreement.

 

11.8         Suspension of Registration.

 

(a)           The Company will notify each Investor, which notice (including the
fact of such notice and the content thereof) each Investor agrees to treat in
confidence and not to disclose, who holds Registrable Securities being sold
pursuant to a Registration Statement of the happening of any event of which the
Company has knowledge as a result of which the prospectus included in the
Registration Statement as then in effect includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The Company will make such notification
as promptly as

 

14

--------------------------------------------------------------------------------


 

practicable after the Company becomes aware of the event, will promptly prepare
a supplement or amendment to the Registration Statement to correct such untrue
statement or omission, and will deliver a number of copies of such supplement or
amendment to each Investor as such Investor may reasonably request.  The Company
will use its best efforts to keep the length of any such suspension to as short
a period as is practicable given the then existing circumstances and may so
defer or suspend the use of the Registration Statement no more than two times in
any 18-month period, and provided, further, that, after deferring or suspending
the use of the Registration Statement, the Company may not again defer or
suspend the use of the Registration Statement until a period of thirty days has
elapsed after resumption of the use of the Registration Statement. 
Notwithstanding anything to the contrary contained herein, if the use of the
Registration Statement is suspended by the Company, the Company will promptly
give notice of the suspension to all Investors whose securities are covered by
the Registration Statement, and will promptly notify each such Investor as soon
as the use of the Registration Statement may be resumed.  Notwithstanding
anything to the contrary contained herein, the Company will cause the Transfer
Agent to deliver unlegended shares of Common Stock to a transferee of an
Investor in accordance with the terms of this Agreement in connection with any
sale of Registrable Securities with respect to which such Investor has entered
into a contract for sale prior to receipt of notice of such suspension and for
which such Investor has not yet settled.

 

(b)           Subject to the Company’s rights under SECTION 1.3, the Company
will use its best efforts to prevent the issuance of any stop order or other
suspension of effectiveness of a Registration Statement and, if such an order is
issued, will use its best efforts to obtain the withdrawal of such order at the
earliest possible time. 

 

11.9         Information.  The Company will make generally available to its
security holders as soon as practicable, but not later than 90 days after the
close of the period covered thereby, an earnings statement (in a form complying
with the provisions of Rule 158 under the Securities Act) covering a 12-month
period beginning not later than the first day of the Company’s fiscal quarter
next following the effective date of the Registration Statement. 

 

11.10       Comfort Letter; Legal Opinion.  At the request of the Investors who
hold a majority in interest of the Registrable Securities being sold pursuant to
a Registration Statement, and on the date that Registrable Securities are
delivered to an underwriter for sale in connection with the Registration
Statement, the Company will furnish to the Investors and the underwriters (i) a
letter, dated such date, from the Company’s independent registered public
accounting firm, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters; and (ii) an opinion, dated such date, from
counsel representing the Company for purposes of the Registration Statement, in
form and substance as is customarily given in an underwritten public offering,
addressed to the underwriters and Investors. 

 

11.11       Due Diligence; Confidentiality. 

 

(a)           The Company will make available for inspection by any Investor
whose Registrable Securities are being sold pursuant to a Registration
Statement, any underwriter participating in any disposition pursuant to the
Registration Statement, and any attorney, accountant or other agent retained by
any such Investor or underwriter (at any time, any Investor or underwriter and
any attorney, accountant or other agent retained by any such Investor or
underwriter, collectively, the “Inspectors”), all pertinent financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as each Inspector reasonably deems reasonably
necessary to enable the Inspector to exercise its due diligence responsibility
in connection with or related to the contemplated offering.  The Company will
cause its officers, directors and employees to supply all information that any
Inspector may reasonably request for purposes of performing such due diligence.
 The Records shall also include any information provided by the Company or any
of its attorneys, accountants or other agents

 

15

--------------------------------------------------------------------------------


 

from time to time to any of the Inspectors, regardless of whether such
information is provided in connection with a contemplated offering of
Registrable Securities.

 

(b)           Each Inspector will hold in confidence, and will not make any
disclosure (except to an Investor) of, any Records or other information that the
Company determines in good faith to be confidential, and of which determination
the Inspectors are so notified, unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement, (ii) the release of such Records is ordered pursuant to a subpoena or
other order from a court or government body of competent jurisdiction, (iii) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other agreement (to the
knowledge of the relevant Inspector), (iv) the Records or other information was
developed independently by an Inspector without breach of this Agreement, (v)
the information was known to the Inspector before receipt of such information
from the Company, or (vi) the information was disclosed to the Inspector by a
third party not under an obligation of confidentiality.  The Company is not
required to disclose any confidential information in the Records to any
Inspector unless and until such Inspector has entered into a confidentiality
agreement (in form and substance satisfactory to the Company) with the Company
with respect thereto, substantially in the form of this SECTION 11.11.  Each
Investor will, upon learning that disclosure of Records containing confidential
information is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at the Company’s expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, the Records deemed
confidential.  Nothing herein will be deemed to limit the Investor’s ability to
sell Registrable Securities in a manner that is otherwise consistent with
applicable laws and regulations. 

 

(c)           The Company will hold in confidence, and will not make any
disclosure of, information concerning an Investor provided to the Company under
this Agreement unless (i) disclosure of such information is necessary to comply
with federal or state securities laws, or any exchange listing or similar rules
and regulations, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other order
from a court or governmental body of competent jurisdiction, (iv) such
information has been made generally available to the public other than by
disclosure in violation of this Agreement or any other agreement or (v) such
Investor consents to the form and content of any such disclosure.  If the
Company learns that disclosure of such information concerning an Investor is
sought in or by a court or governmental body of competent jurisdiction or
through other means, the Company will give prompt notice to such Investor prior
to making such disclosure and allow such Investor, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information. 

 

11.12       Listing.  The Company will cause all of the Registrable Securities
covered by each Registration Statement to be listed on each national securities
exchange on which securities of the same class or series issued by the Company
are then listed, if any, if the listing of such Registrable Securities is then
permitted under the rules of such exchange.

 

11.13       Transfer Agent; Registrar.  The Company will provide a transfer
agent and registrar, which may be a single entity, for the Registrable
Securities not later than the effective date of the Registration Statement. 

 

11.14       Share Certificates.  The Company will cooperate with the Investors
who hold Registrable Securities being sold and with the managing underwriter(s),
if any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing Registrable Securities to be
offered pursuant to a Registration Statement and will enable such certificates
to be in such denominations

 

16

--------------------------------------------------------------------------------


 

or amounts as the case may be, and registered in such names as the Investors or
the managing underwriter(s), if any, may reasonably request, all in accordance
with ARTICLE V of this Agreement. 

 

11.15       Plan of Distribution.  At the request of an Investor holding an
interest of the Registrable Securities registered pursuant to a Registration
Statement, the Company will promptly prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to the
Registration Statement, and the prospectus used in connection with the
Registration Statement, as may be necessary in order to change the plan of
distribution set forth in such Registration Statement. 

 

11.16       Securities Laws Compliance.  The Company will comply with all
applicable laws related to any Registration Statement relating to the sale of
Registrable Securities and to offering and sale of securities and with all
applicable rules and regulations of governmental authorities in connection
therewith (including, without limitation, the Securities Act, the Exchange Act
and the rules and regulations promulgated by the SEC). 

 

11.17       Investor Information.  As a condition to the obligations of the
Company to complete any registration pursuant to this Agreement with respect to
the Registrable Securities of each Investor, such Investor will furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as is reasonably required by the Company to effect the registration of the
Registrable Securities.  At least ten business days prior to the first
anticipated filing date of a Registration Statement for any registration under
this Agreement, the Company will notify each Investor of the information the
Company requires from that Investor if the Investor elects to have any of its
Registrable Securities included in the Registration Statement.  If, within three
business days prior to the filing date, the Company has not received the
requested information from an Investor, then the Company may file the
Registration Statement without including Registrable Securities of that
Investor. 

 

11.18       Further Assurances.  Each Investor will cooperate with the Company,
as reasonably requested by the Company, in connection with the preparation and
filing of any Registration Statement hereunder, unless such Investor has
notified the Company in writing of such Investor’s election to exclude all of
such Investor’s Registrable Securities from the Registration Statement. 

 

11.19       Suspension of Sales.  Upon receipt of any notice from the Company of
the happening of any event of the kind described in SECTION 11.8, each Investor
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until (i) it
receives copies of a supplemented or amended prospectus contemplated by
SECTION 11.8 or (ii) the Company advises the Investor that a suspension of sales
under SECTION 9.8 has terminated.  If so directed by the Company, each Investor
will deliver to the Company (at the expense of the Company) or destroy (and
deliver to the Company a certificate of destruction) all copies in the
Investor’s possession (other than a limited number of file copies) of the
prospectus covering such Registrable Securities that is current at the time of
receipt of such notice. 

 

11.20       Conflicting Instructions.  A person or entity is deemed to be a
holder of Registrable Securities whenever such person or entity owns of record
such Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more persons or entities with respect to the
same Registrable Securities, the Company will act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities. 

 

11.21       Registration Expenses.  The Company will bear all reasonable
expenses, other than underwriting discounts and commissions, incurred in
connection with registrations, filings or qualifications pursuant to SECTION
11.1, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, the fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of each
Investor’s legal counsel to review the Registration

 

17

--------------------------------------------------------------------------------


 

Statement (subject to the aggregate $15,000 limit set forth in SECTION 4.3) and
all amendments and supplements thereto. 

 

11.22       Indemnification for Registration.  Notwithstanding ARTICLE VIII of
this Agreement, in the event that any Registrable Securities are included in a
Registration Statement under this Agreement:

 

(a)           To the extent permitted by law, the Company will indemnify and
hold harmless each Investor that holds such Registrable Securities, any
underwriter (as defined in the Securities Act) for the Investors, any directors,
officers or advisors of such Investor or such underwriter and any person who
controls such Investor or such underwriter within the meaning of the Securities
Act or the Exchange Act (each, an “Indemnified Person”) against any losses,
claims, damages, expenses or liabilities (joint or several) (collectively, and
together with actions, proceedings or inquiries by any regulatory or
self-regulatory organization, whether commenced or threatened in respect
thereof, “Claims”) to which any of them become subject under the Securities Act,
the Exchange Act or otherwise, insofar as such Claims arise out of or are based
upon any of the following statements, omissions or violations in a Registration
Statement filed pursuant to this Agreement, any post-effective amendment thereof
or any prospectus included therein:  (a) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
post-effective amendment thereof or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (b) any untrue statement or alleged untrue
statement of a material fact contained in the prospectus (as it may be amended
or supplemented) or the omission or alleged omission to state therein any
material fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading, or
(c) any violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any other law, including without limitation any state securities
law or any rule or regulation thereunder (the matters in the foregoing clauses
(a) through (c) being, collectively, “Violations”).  Subject to the restrictions
set forth in SECTION 11.22(c) with respect to the number of legal counsel, the
Company will reimburse the Investors and each such underwriter or controlling
person and each such other Indemnified Person, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this SECTION 11.22(a) (i) does not apply
to Claims arising out of or based upon a Violation that occurs in reliance upon
and in conformity with information furnished in writing to the Company by an
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company pursuant to this
Agreement; and (ii) does not apply to amounts paid in settlement of any Claim if
such settlement is made without the prior written consent of the Company, which
consent will not be unreasonably withheld. This indemnity obligation will remain
in full force and effect regardless of any investigation made by or on behalf of
the Indemnified Persons and will survive the transfer of the Registrable
Securities by the Investors under this Agreement. 

 

(b)           In connection with any Registration Statement in which an Investor
is participating, each such Investor will indemnify and hold harmless, to the
same extent and in the same manner set forth in SECTION 11.22(a), the Company,
each of its directors, each of its officers who signs the Registration
Statement, each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act, and any other shareholder selling
securities pursuant to the Registration Statement and any of its directors and
officers and any person who controls such shareholder within the meaning of the
Securities Act or the Exchange Act (each an “Indemnified Person”) against any
Claim to which any of them may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Claim arises out of or is based upon
any Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity

 

18

--------------------------------------------------------------------------------


 

with written information furnished to the Company by such Investor expressly for
use in connection with such Registration Statement.  Subject to the restrictions
set forth in SECTION 11.22(c), such Investor will promptly reimburse the Company
and each such other Indemnified Person, any legal or other expenses (promptly as
such expenses are incurred and due and payable) reasonably incurred by them in
connection with investigating or defending any such Claim. However, the
indemnity agreement contained in this SECTION 11.22(b) does not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent will not be unreasonably
withheld, and no Investor will be liable under this Agreement (including this
SECTION 11.22(b)) for the amount of any Claim that exceeds the net proceeds
actually received by such Investor as a result of the sale of Registrable
Securities pursuant to such Registration Statement.  This indemnity will remain
in full force and effect regardless of any investigation made by or on behalf of
an Indemnified Party and will survive the transfer of the Registrable Securities
by the Investors under this Agreement. 

 

(c)           Promptly after receipt by an Indemnified Person under this SECTION
11.22 of notice of the commencement of any action (including any governmental
action), such Indemnified Person will, if a Claim in respect thereof is to be
made against any indemnifying party under this SECTION 11.22, deliver to the
indemnifying party a written notice of the commencement thereof.  The
indemnifying party may participate in, and, to the extent the indemnifying party
so desires, jointly with any other indemnifying party similarly given notice,
assume control of the defense thereof with counsel mutually satisfactory to the
indemnifying parties and the Indemnified Person.  In that case, the indemnifying
party will diligently pursue such defense.  If, in the reasonable opinion of
counsel retained by the indemnifying party, the representation by such counsel
of the Indemnified Person and the indemnifying party would be inappropriate due
to actual or potential conflicts of interest between the Indemnified Person and
any other party represented by such counsel in such proceeding or the actual or
potential defendants in, or targets of, any such action including the
Indemnified Person, and such Indemnified Person reasonably determines that there
may be legal defenses available to such Indemnified Person that are different
from or in addition to those available to the indemnifying party, then the
Indemnified Person is entitled to assume such defense and may retain its own
counsel, with the fees and expenses to be paid by the indemnifying party
(subject to the restrictions on settlement under SECTION 11.22(a) or
SECTION 11.22(b), as applicable).  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action does not relieve an indemnifying party of any liability to an Indemnified
Person under this SECTION 11.22, except to the extent that the indemnifying
party is prejudiced in its ability to defend such action.  The indemnification
required by this SECTION 11.22 will be made by periodic payments of the amount
thereof during the course of the investigation or defense, as such expense,
loss, damage or liability is incurred and is due and payable. Each Indemnified
Person shall furnish such information regarding itself or the claim in question
as an Indemnifying Person may reasonably request in writing and shall be
reasonably required in connection with the defense of such claim and litigation
resulting therefrom.

 

11.23       Contribution.  To the extent that any indemnification provided for
under SECTION 11.22 is prohibited or limited by law, the indemnifying party will
make the maximum contribution with respect to any amounts for which it would
otherwise be liable under SECTION 11.22 to the fullest extent permitted by law. 
However, (a) no contribution will be made under circumstances where the maker
would not have been liable for indemnification under the fault standards set
forth in SECTION 11.22, (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation, and
(c) contribution (together with any indemnification or other obligations under
this Agreement) by any seller of Registrable Securities will be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities. 

 

19

--------------------------------------------------------------------------------


 

11.24       Assignment of Registration Rights.  The rights of the Investors
under this ARTICLE XI, including the right to have the Company register
Registrable Securities pursuant to this Agreement, will be automatically
assigned by the Investors to transferees or assignees of all or any portion of
the Registrable Securities, but only if (a) the Investor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within two business days after such assignment,
(b) the Company is, within two business days after such transfer or assignment,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, (c) after such transfer or assignment, the
further disposition of such securities by the transferee or assignee is
restricted under the Securities Act and applicable state securities laws, (d) at
or before the time the Company received the written notice contemplated by
clause (b) of this sentence, the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein, (e) such
transfer is made in accordance with the applicable requirements of this
Agreement and (f) the transferee is an “accredited investor” as that term is
defined in Rule 501 of Regulation D.  Any transferee or assignee of an Investor
under this ARTICLE XI shall be deemed an “Investor” for all purposes of this
Agreement, and shall be entitled to all rights of, and subject to all
obligations (including indemnification obligations) of, an Investor hereunder.

 

11.25       Waiver Under Prior Registration Rights Agreement.  The undersigned
Investor, Holiday Stationstores, Inc., a Minnesota corporation (“Holiday”), is a
party to that certain Registration Rights Agreement dated as of March 11, 2004
(the “Registration Rights Agreement”) by and among the Company and the
shareholders of the Company named therein (the “Prior Registration Rights
Holders”).  Holiday, representing a Majority of Investors (as defined under the
Registration Rights Agreement) (a) hereby consents to the granting of
registration rights pursuant to this Agreement and the Stock Purchase Agreement
dated on or about the date hereof by and among the Company and the purchasers
named therein (collectively, the “Stock Purchase Agreements”), (b) agrees that
the registration rights granted to the Prior Registration Rights Holders
pursuant to the Registration Rights Agreement shall be subordinate to the
registration rights granted pursuant to the Stock Purchase Agreements, and (c)
waives any rights of the Prior Registration Rights Holders to include
Registrable Shares (as defined under the Registration Rights Agreement) in any
registration statements filed by the Company in order to comply with the terms
of the Stock Purchase Agreements unless the Investors under the Stock Purchase
Agreements consent to such inclusion.  Except to the extent specifically waived
by this SECTION 11.25, the rights of the Prior Registration Rights Holders shall
be unaffected hereby and the Registration Rights Agreement shall remain in full
force and effect.

 

[Reminder of Page Left Blank Intentionally – Signature Pages Follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

COMPANY:

 

 

 

GANDER MOUNTAIN COMPANY
a Minnesota corporation

 

 

 

 

 

By:

/s/ Eric R. Jacobsen

 

 

 

Eric R. Jacobsen
Senior Vice President and General Counsel

 

 

 

 

INVESTOR:

 

 

 

HOLIDAY STATIONSTORES, INC.
a Minnesota corporation

 

 

 

 

 

By:

/s/ Lynn M. Anderson

 

 

 

Lynn M. Anderson
Assistant Secretary

 

 

 

 

Shares of Common Stock:  1,002,797

 

Tax ID No:

41-0880942

 

 

 

 

ADDRESS:

 

 

 

 

4567 American Boulevard West

 

 

 

Minneapolis, Minnesota 55437

 

 

 

Attention:  President

 

 

 

 

(any notice hereunder to this Investor shall include
a copy to):

 

 

 

 

4567 American Boulevard West

 

 

 

Minneapolis, Minnesota 55437

 

 

 

Attention:  Legal Department

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO STOCK PURCHASE AGREEMENT

 

FORM OF LEGAL OPINION

 

1.        The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Minnesota.

 

2.        The Company has corporate power and authority to enter into and
perform its obligations under the Purchase Agreement.

 

3.        The authorized capital stock of the Company consists of 105,000,000
shares, par value $0.01 per share, of which 100,000,000 are designated as common
shares, and 5,000,000 are undesignated.

 

4.        No shareholder of the Company or any other person has any preemptive
right, right of first refusal or other similar right to subscribe for or
purchase the Common Stock to be issued under the Purchase Agreement arising (i)
by operation of the charter or by-laws of the Company or the Minnesota Business
Corporation Act or (ii) to our knowledge, otherwise.

 

5.        The Purchase Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as rights to indemnification thereunder may
be limited by applicable law and except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.

 

6.        No consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental authority or agency, is required
for the Company’s execution, delivery and performance of the Purchase Agreement
and consummation of the transactions contemplated thereby, except as required
under the Securities Act of 1933 and the Securities Exchange Act of 1934 and
applicable state securities or blue sky laws.

 

7.        The execution and delivery of the Purchase Agreement by the Company
and the performance by the Company of its obligations thereunder (i) will not
result in any violation of the provisions of the charter or bylaws of the
Company; or (ii) to our knowledge, will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company.

 

8.        The Company’s common stock to be issued under the Purchase Agreement
has been duly authorized and when those securities are issued and paid for in
accordance with the terms of the Purchase Agreement, such securities will be
validly issued, fully paid and non-assessable.

 

9.        The Company has received all consents and waivers required under that
certain Registration Rights Agreement dated as of March 11, 2004 by and among
the Company, Holiday StationStores, Inc., and the other investors named therein
and that certain Fourth Amended and Restated Loan and Security Agreement, dated
December 6, 2007, among the Company and its subsidiaries, Bank of America, N.A.,
as administrative agent, Bank of America Securities, LLC, as the lead arranger,
Foothill Capital Corporation, as the syndication agent, The CIT Group/Business
Credit, Inc., as collateral agent, General Electric Capital Corporation, as
documentation agent, and the lenders named therein, as amended through December
6, 2007 for the consummation of the transactions contemplated by the Purchase
Agreement.

 

A-1

--------------------------------------------------------------------------------